Community ecolabel scheme - Voluntary participation by organisations in a Community eco-management and audit scheme (EMAS) (debate)
The next item is the joint debate on the following reports:
the report by Salvatore Tatarella, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council on a Community Ecolabel scheme - C6-0279/2008 -, and
the report by Linda McAvan, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council on the voluntary participation by organisations in a Community eco-management and audit scheme - C6-0278/2008 -.
rapporteur. - (IT) Mr President, ladies and gentlemen, I want to begin by thanking everyone who worked together so effectively in drafting this report: the shadow rapporteurs from the Committee on the Environment, Public Health and Food Safety; the Czech Presidency; the European Commission officials and - last but not least - the admirable officials from all the political groups. I am grateful to them all for their excellent work. Their valuable contribution has made it possible to achieve agreement at first reading.
When I took over responsibility on behalf of the European Parliament for reviewing the dossier on the eco quality labelling scheme, Ecolabel, I acted to speed up the system. Continually updating the environmental requirements for products that do not meet standards forces companies into an ongoing virtuous cycle that raises the overall eco quality standards of products placed on the market. By increasing the production and circulation of products and services with Ecolabel, we will obtain significant permanent and increasing environmental benefits in terms of energy saving, reducing atmospheric pollution and water saving. Ecolabel is a voluntary eco quality label that aims to promote the distribution of products and services with low environmental impact throughout their life cycles, offering consumers accurate, non-misleading and scientifically correct information.
Our review of this regulation is part of a broader European action plan for sustainable production and consumption and it is closely linked to the review of EMAS and the Ecodesign directive. Community legislature already provides for this review of the regulation by stating that the system must be reviewed in the light of experience acquired and changed in order to increase its effectiveness, improve its planning and simplify its operation. The purpose of the label is to guide consumers towards products that are able to reduce environmental impact. To date, our experience with the Ecolabel has been patchy. On the plus side, an increasing number of companies are applying for quality certification in the most diverse sectors. They therefore recognise its selective and driving value - this certification is greatly appreciated by consumers who are more aware of the social responsibilities of companies. On the negative side, I can report some problems: the general public are barely aware of the label; the criteria soon become obsolete because the markets change so quickly; and the bureaucratic language deters operators from taking part. The new Ecolabel will take on a new guise in terms of its look and content. It will become more attractive and its scope will extend to new products: by 2015, we plan to increase the number of groups from the current 25 to twice that number, that is, 40-50 groups. Promotional campaigns are planned. We have earmarked a marketing budget of EUR 9.5 million, and EUR 15 000 have been allocated for a new internet site.
The principle that most interested the shadow rapporteurs and found the other institutions in agreement was the fact that the Ecolabel must not simply certify an achieved result but instead must be a dynamic tool that is continually developing, a driving force that continually pushes manufacturers and products towards higher standards of environmental quality by continuously evaluating market benchmarks and establishing new criteria on their basis. Our aim is to guarantee control of the entire product life cycle, which will allow us fully to consider environmental impact at all stages of production and allow all operators in the sector, and also NGOs, to play an active part in the process of reviewing the compromise criteria.
(The President cut off the speaker)
Mr Tatarella, would you mind listening? You have five minutes now and two minutes at the end of the debate; if you use up the seven minutes now, you will not have any time at the end of the debate. However, it is up to you to choose whether you want to use up the seven minutes now or whether you want to use the five or six you have already had and leave yourself one minute to respond to your fellow Members' comments.
rapporteur. - (IT) I accept your invitation.
rapporteur. - Mr President, like Mr Tatarella, I would like to begin by thanking the people closely involved with helping us reach first-reading agreement today on the EMAS report. I would like to thank the shadows, who are here today, the Commission, who have been very helpful in getting agreement, and to the Czech Presidency, who are not here to hear my thanks. Thanks also go to the staff in Parliament and the groups, and to my own assistant, Elizabeth, who played a big role in making sure we were here today. It all went very fast, from the time we started discussing it to today, so we now have agreement before the election.
EMAS is a voluntary scheme, which provides a framework to assist businesses and organisations to improve their environmental performance. It started 14 years ago and has had some modest success with about 4 000 participants - which, if you think about it, is not such a huge number in the overall European Union. The Commission set a target of increasing that to 35 000 participants. That is a very ambitious target. It is almost a 10-fold increase.
I think it is right that we should try and improve the take-up of EMAS, because otherwise its impact is going to remain limited. But if we are to increase the impact, we also have to retain the environmental integrity of the programme. I think the agreement we reached today does achieve that balance between, hopefully, making it more attractive to people, while at the same time retaining the environmental integrity.
We have made some changes which we have agreed with the Commission, and I think they are important. Firstly, corporate registration, so that a company or organisation with more than one site can actually register once in one country, which is very important. This Parliament had to register three times - in Luxembourg, France and Belgium - in order to get EMAS. From what I hear from the staff, it was not an easy thing to do. So that kind of change is important. Also, cluster registration for organisations involved in the same sector; reduced fees, and lighter reporting requirements for SMEs - I think EMAS is a bit too burdensome for small organisations, so it does need to change - and better alignment with ISO 14001. Particularly important to me is the introduction of sectoral support documents. I think the Commission is going to work very hard at this, and this will help organisations to benchmark themselves against similar organisations. Core indicators will also be introduced. These are very important to improve the programme and help people on the outside look at organisations and see how they are doing.
I do hope these will encourage people to take part in EMAS, not because I want to play a numbers game and see EMAS competing with ISO, but because I think the scheme is a good one and could help us to meet our sustainability criteria.
Today the eyes of the world are very much on London, where world leaders are gathered to talk about the financial downturn and the global banking crisis. There will be some, no doubt, who are wondering why we are sitting here talking about environmental auditing at a time when organisations and companies are feeling the financial strain. They will see this kind of initiative by the Commission as a distraction. But I think that is wrong. For me and my Socialist colleagues, the green agenda is very much part of the solution to emerging from the financial crisis that we are in. We need to invest in energy and renewables, and we need to be cutting our environmental footprint. Although EMAS is a very modest programme in the big scheme about climate change which the Commissioner has worked so hard on, I think it nevertheless plays a role in helping the European Union and the rest of the world to cut our environmental footprint.
Μember of the Commission. - (EL) Mr President, I should like to start by thanking and congratulating the rapporteurs, Mrs McAvan and Mr Tatarella, on their excellent reports on the proposed review of the Community Ecolabel and eco-management and audit scheme.
These are two important environmental policy measures which form an integral part of the action plan on sustainable consumption and production. It is positive that agreement can be reached at first reading. The members of the European Parliament have made a decisive contribution and we have managed to keep the environmental objective of the Commission proposal intact, while setting more ambitious targets on numerous important points.
The fact that agreement has been reached at first reading confirms the will of the institutions to deal directly with the problems created by unsustainable consumption and production. The review of the eco-management and audit scheme (ΕΜΑS) gives organisations and companies throughout the world the ability to manage the environmental impact of their activities more effectively. The ΕΜΑS contributes towards constant improvements in the environmental performance of organisations and companies, including of course compliance with the relevant environmental legislation. It also offers organisations and companies additional benefits, not only by directly saving money, but also by limiting bureaucratic procedures when filing reports and allowing the competent authorities in the Member States to grant incentives.
With the revised system, we shall be in a position to address consumers' increasing demand for objective, impartial and reliable information on the environmental impact of the products which they buy. The revised system will give us the potential to increase the variety of Ecolabel products on the market and to encourage companies to improve their environmental performance. Moreover, the Ecolabel logo will give them numerous competitive advantages, such as lower duties, stricter environmental standards, the exclusion of hazardous substances and simpler criteria linked to public procurement and other European Union policies.
The scope of the revised Ecolabel regulation has also been extended. The regulation is more flexible and able to meet the new environmental challenges and priorities. Given that it is a framework legislative act, the Ecolabel regulation does not set specific criteria for products. Instead, it makes provision for environmental criteria to be set for selected categories of products, so that the logo can be awarded to the best products in each category.
Today, there is extremely broad penetration on the market of environmental labels, images and texts which may be confusing to consumers, from pictures of forests on tins containing hazardous substances to claims for foods with a neutral carbon footprint and even ecological cars. Consumers therefore have no idea whom to trust. The compromise proposal for a regulation on the Ecolabel will help to remove these doubts.
Before laying down criteria and categories of products for food and drink, a study will be carried out into the added value which the label may provide. Once this study has been carried out and the Commission has issued a decision through the codecision procedure, the Ecolabel logo can be awarded to products with the best environmental performance.
I trust that Parliament will fully support this positive bundle of proposals. The Ecolabel is one of the few channels for real and direct communication between citizens and the European Union on environmental issues. Thanks to the Ecolabel, citizens will make better product choices and, by extension, will participate directly and actively in combating unsustainable consumption.
The European Commission is in a position to accept the compromise bundles of proposals in their entirety, in order to reach agreement at first reading on both regulations.
My thanks once again to the rapporteurs for their excellent work.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (EL) Mr President, I should like to start by congratulating the rapporteur and everyone who participated in negotiations with the Council. I consider the text agreed between Parliament and the Council to be a very balanced text, which reinforces our arsenal in the fight against climate change.
I will not conceal from you that I was slightly disappointed with the initial text of the Commission proposal, not only because it was not ambitious enough, but because it was unable to correct even those weaknesses which had emerged during the application of the Ecolabel system so far.
However, the text which we are being called to vote on allays my initial fears. To be precise, I am satisfied that a sensitive product sector such as food and fodder will not be included without first completing a study into the feasibility of establishing reliable criteria, criteria that will cover the environmental impact of the product over its entire life cycle.
I was particularly pleased to note that the Commission is now obliged to introduce measures to define specific criteria for awarding the Ecolabel for each category of products within nine months of the start of consultations on the Ecolabel with the Council.
This deadline is of vital importance, because we have seen severe delays at this stage in the past. I endorse the exclusion from the Ecolabel scheme of products which are carcinogenic, toxic or harmful to the environment and the reference to a reduction on animal testing.
The fact that the compliance procedure has been made more flexible rather than being abandoned is also a positive development. I am also delighted with the frequent references to small and medium-sized enterprises which, as we all know, are the backbone of the European economy, especially today, when we face the biggest economic crisis in recent years.
To close, I will not conceal from you the fact that, as far as public procurement is concerned, I was hoping for a more daring, a more courageous stand. I am afraid that the compromise achieved is not sufficient in the circumstances. Nonetheless, I would like to stress once again that we have achieved a satisfactory result.
on behalf of the PPE-DE Group. - Mr President, we have been waiting quite a long time for the Commission's plan on sustainable production and consumption. We received the proposal a few months ago. Although it is comprehensive, unfortunately I have to say that the overall content is rather limited and poor. Having read some of the early drafts of the Commission proposals, I know that, in the Environment DG in particular, there were much more ambitious plans to start with. So it is obvious that work on these issues has to continue and be more in-depth in the future.
Today we are discussing the Ecolabel scheme. The revision offers a good opportunity for this label to move away from the margins of the market, to capture a much larger share of the market and to help push demand for eco-friendly products. The new rules represent a significant improvement. They are more dynamic, will apply a life-cycle approach and should be able to attract significantly more attention and interest among both companies and consumers. As Mr Dimas said, they will be able to help consolidate eco-labelling and do away with a number of voluntary schemes that are very often confusing to consumers.
However, we still have a problem, namely how to inform consumers and the markets about the label. Marketing support for this label has been very limited in the past. The resources allocated have been minuscule compared to the resources behind a lot of branding in the market in general. I hope this will change, first of all by businesses seeing the Ecolabel as an important instrument in the future. I also hope, as Mr Vakalis said, that public procurement will in the future expand in green areas and use the Ecolabel as a platform.
I also hope that the Commission will be more proactive in its support for the scheme. I thank all those who have been involved in the work. I think we have done quite a good job in a few weeks. We managed to clear up some of the confusion around food products, in particular fishery products, in the final hours.
Finally, I would like to refer back to Ms McAvan, who made a reference to the financial crisis and the meeting in London today. I think that reference is very relevant. We are facing at least three parallel crises today - the financial crisis, the climate crisis and what I would call the ecosystem crisis, or overuse of natural resources. It is only by tackling the root causes together - that is to say, unsustainable use of resources - through investing in low-carbon and eco-friendly production and products, that we will be able to build a better future. I think this Ecolabel scheme is one of many instruments that can help us to do that.
on behalf of the PSE Group. - Mr President, there are different tools to sanction environment-conscious behaviour in our societies. There are regulations, directives, resolutions. We can forbid certain materials and activities. We can have a ban on dangerous substances and subsidise green technology.
But in a market economy there are other tools as well. We can target consumers through the products they buy, recommending those products which are environmentally friendly and fit the requirement of sustainable development.
This directive takes an important step in the right direction by simplifying the passage toward getting the Ecolabel. The Socialist Group supports the report. My comrades and I have tabled many amendments to it, and those amendments are either favoured by the Committee on the Environment or their spirit is built into the compromise package. So our group will vote in favour of the report at the final vote today.
We think that the environmental effect of products must be a very important issue in the EU, and the whole idea of an Ecolabel gives a very useful orientation for consumers.
Of course the Ecolabel should be given to the most environmentally friendly products, and the information should be clear and correct. In these hard times of the economic crisis, we should respect the interests of producers as well, and I am sure that this report balances the interests of the consumers and industry.
It is very important to involve small and medium-sized enterprises in the Ecolabel process and, therefore, the cost of the authorisation cannot be too high. I, as a shadow rapporteur of the Socialist Group, pushed the report in the direction of even lower costs, and I thank the rapporteur for accepting our arguments.
For the SMEs I mentioned, it is obvious that we should have to abolish the bureaucratic difficulty of the authorisation. We have to simplify the procedure for getting the Ecolabel because, in its present form, the decision procedure is very slow and bureaucratic.
Mostly the smaller enterprises do not have enough money, time and energy for the slow process of getting an Ecolabel. It is very important to analyse the whole life cycle of a product, from production to destruction. It is not enough to judge the environmental characteristics of the ready-made product; the substances of the product, the process of production, the transport of the goods and the method for its destruction or decomposition should also be studied before an Ecolabel is given.
It is obvious, at least to us Socialists, that the products which have gained an Ecolabel must not contain dangerous substances. It was a very difficult question during our debates, but finally we were able to reach a very good compromise about dangerous substances.
The main rule is that Ecolabelled products must not contain dangerous substances, but there can be some very few exceptions. Specific goods which do not have equivalent alternatives, and which have a higher overall environmental performance compared with other goods of the same category, may get exceptions. The best and most well-known example is the energy-saving light bulb, which has many environmental advantages but contains mercury.
The issue of foodstuffs has also been widely debated. In this case the criteria should be further developed. The Ecolabel has a real added environmental value. It considers the whole life cycle of the product, and the use of the Ecolabel should not cause confusion in the minds of consumers when compared with other food labels. The Commission shall adopt measures to establish specific Ecolabel criteria for each product group, including foodstuffs. Not later than three months after the final report and the draft criteria, the Commission shall consult the European Union Ecolabel board on a draft proposal on this issue.
As I have already said, the Ecolabel shall be based on environmental performance throughout the life cycle of the best products on the internal market. That is why the report allows for setting the ambition level of Ecolabel criteria on a case-by-case basis between 10% and 20% of the best performing products on the market, thus ensuring that the scheme rewards only the most environmentally friendly products but offers sufficient choice to consumers.
Mr President, first of all, I would like to thank the rapporteur and the shadow rapporteur for their constructive cooperation. I think we have achieved a very good result. Last autumn, the World Wide Fund for Nature published a report revealing that, if we continue to use the Earth's resources as we are doing right now, by the mid 2030s we will need two planets. The simple fact of the matter is that we use too much on our planet. We use resources quicker than they are able to replenish themselves. This has to change if we want to prevent an environmental crisis. The way that we use the resources has to change, and it is not only the politicians who have a responsibility here; producers and consumers do, too.
The Ecolabel that is currently being revised is a tool intended to encourage the production and sale of goods produced in a sustainable manner. One of the weaknesses of the label is that consumers are not very aware of it - and in this regard I agree with Mr Wijkman - and therefore it is not particularly attractive to producers either. If producers cannot use the label to market a good product, why would they then attempt to produce the most sustainable product within a particular product group? This is also one of the problems we have tried to rectify with our new ideas. There is now a clear requirement for Member States and the Commission to produce an action plan to promote awareness of the Ecolabel through various campaigns.
We have had a long discussion about foodstuffs and I think that we have arrived at a sensible solution. The Commission's proposal to consider only processed foods and only transport, packaging and processing is not the end of the matter. Instead, we have asked for a detailed examination of how we can best include foodstuffs in the ecolabelling scheme so as to ensure that we have done everything correctly from the outset and do not cause confusion with other forms of ecological labelling.
Finally, I would like to point out that the label now also benefits goods produced to last a long time and goods that can be re-used. In other words, we need to change the way we produce and consume goods if we want our economies to be sustainable. It requires us to look at the whole of a product's lifecycle, so that we can improve the way raw materials are treated during the production of a product and, in particular, the way we dispose of a product after use. I hope that the tool that we have improved here will be a good one for promoting a more sustainable planet.
on behalf of the UEN Group. - Mr President, I too would like to congratulate the rapporteur and the shadow rapporteur. Climate change is one of the top priorities for Europe, as well as for the rest of the world. We sometimes feel helpless as individuals against this massive global challenge but, at the end of the day, people need to be encouraged to do their bit, as little contributions such as the 'Power of One' do add up. And the Power of One is perhaps something we have not promoted enough.
Today we are voting on a voluntary scheme which certifies companies to label their products as environmentally friendly. This enables people to help the environment directly and to reduce emissions in their everyday living and buying. Labelling is a clear and simple measure to promote energy efficiency, ethical production and development of greener technologies. Also, from a health perspective, this scheme would protect people from potentially carcinogenic, mutagenic, reprotoxic or biocumulative products which can sometimes be traced in textiles.
The scheme categorises products and services that range from tissue paper to footwear to campsites. It also provides means to reduce animal testing and child labour. I emphasise child labour because I was recently involved in a report in that area and I am very conscious of that.
Ireland and Europe can benefit by further promoting and using the scheme. There are currently 13 companies in Ireland, mostly from the accommodation sector, that are Ecolabelled but we need to encourage further participation. And we also need a very serious information campaign sponsored by the European Union.
Mr President, ladies and gentlemen, my thanks go to both rapporteurs for their excellent work. I am very pleased that we are to have a final decision regarding legislation on both of these issues before the elections.
With regard to the Ecolabel, I consider two principles to be crucially important. Firstly, the label should be dynamic; in other words, its criteria should become stricter with developments in knowledge, skills and technology and as we see more environmetally-friendly products come onto the market. The other crucial factor is that the label should only be for environmentally superior products. The chemical industry, in particular, has been promoting a policy where the Ecolabel should be used for products that merely conform to present laws. For example, some time ago it tried to promote the Ecolabel for textiles in which there were fireproof chemicals which had already been banned in electrical equipment. Luckily this attempt was thwarted at the time and now we are to have legislation that is clear on this.
We are to have legislation that will enable consumers to be confident that a product contains no carcinogenic chemicals or chemicals that could adversely affect their ability to have children. An exception may only be granted, applying strict criteria, if there is no alternative in a given product group and if a substance of the sort that is harmful to health is necessary for a product whose overall environmental impact is significantly less than other products in the same group. This is important for the credibility of the Ecolabel. It is also important that the label's criteria are dynamic, so that they will become stricter as and when we are able to produce more environmentally-friendly products.
Another important issue in the debate was whether the Ecolabel might be extended to food. I am glad that the decision has now been made to conduct a usability and feasibility study before the Ecolabel is applied to food, so as to avoid any confusion among consumers between the Ecolabel and organic labelling for organically produced food. If and when the Ecolabel is extended to food sometime in the future, to fish for example, it will be important that the criteria do not just cover the way the food has been produced but also the other environmental effects associated with it, such as transport.
Ladies and gentlemen, more or less the same sort of debate on the dynamic nature of the criteria that we have seen with the Ecolabel has also been going on in the area of energy labelling. In my view, it is very important that both the Ecolabel and the energy label adhere to the same principle, i.e. that the criteria become stricter as our knowledge, our skills and our technology improve.
Mr President, ladies and gentlemen, I should also like to thank the rapporteurs. A label that is ecological but also sustainable: this is the challenge of the new framework regulation on the Ecolabel. The regulation is a first step. The European Parliament and the Council have carried out profitable and constructive negotiations, at least with regard to aspects concerning chemical substances. It is now the turn of the Commission to develop the criteria established, implement a working plan and define an initial list of products in operational terms within one year. Individual Member States must organise the competent national authorities, liaise with the European body and adopt the sustainability criteria as binding.
What does environmental sustainability mean for the Ecolabel, though? It means applying innovative production criteria throughout the production cycle: from reducing emissions in production methods to reducing the energy consumption of primary assets such as water and locating production centres near end consumers. All this amounts to nothing less than a revolution. This is the challenge demanded of a credible attempt to combat climate change but also a true revolution in manufacturing methods. In order to develop these criteria, the Commission and the new Community body are called upon to ensure the active involvement of leading operators and best practices, so that they can make use of innovations tried and tested by these operators during their manufacturing cycles and thus make them accessible and transparent.
Respect for social working standards is an integral part of these criteria, even though the regulation still contains a legislatively unacceptable term due to incomprehensible pressure by the Council in the final negotiations. The term used is 'if appropriate': in sustainable development, social clauses and regular work cannot be an option applied only 'if appropriate'. The exclusions to be applied to the ecological quality label for products that still contain toxic chemical substances, that are harmful to the environment, that are carcinogenic or that are damaging for reproduction are, however, clear and effective. But on a note of caution: the European Parliament's control over this will be particularly unbending.
(IT) Mr President, ladies and gentlemen, Mr Tatarella's report on the Community Ecolabel scheme is essential reading: I congratulate the rapporteur and the committee and I believe that product methods and origins must be stated clearly and unequivocally. This applies to consumer production, of course, but it is also a requirement if companies are to be treated fairly and if false and unfair competition, which is often perpetrated by those who do not respect social and ecological product production parameters, is to be prevented from continuing to damage and distort the market, as is the case at present.
In other words, it is about respecting the rules of environmental protection and obviously social rights for workers: our institutions should be responsible for ensuring this is upheld. Congratulations again to the rapporteur for his excellent report.
Mr President, Commissioner, ladies and gentlemen and guests, I would first like to apologise for not arriving on time and to thank you for giving me the opportunity to speak immediately after the first round of party speeches.
I very much appreciate this discussion because the speeches that have been made so far value clearly the work of the rapporteurs, the Commission and the Council. It seems that there is a consensus in principle over the two proposals we are expecting in the first reading and I am delighted about that. These proposals form part of the Community's sixth action programme and the attached package as published by the Commission in July 2008. It emerges very clearly from this proposed action plan that there is a need to change behaviour patterns, consumption patterns and production patterns and that our methods of production and consumption are unsustainable. We are damaging the climate, we are damaging human health and we are using up natural resources in an unsustainable way.
This matter is one of the priorities of the Czech Presidency and I firmly believe that through the approval and revision of the existing regulations on eco-labelling and on EMAS we will largely manage to deal with this priority. I would like to thank the European Commission and the Member States for their work on these regulations and I would also like to express my thanks for the major work carried out by the European Parliament, by rapporteur Linda McAvan on behalf of EMAS and the rapporteur Salvatore Tatarella on the Ecolabel and everyone else taking part in this work.
As far as ecolabelling is concerned, a compromise text has been produced thanks to the combined work of the Council and Parliament together with the Commission, and this text improves the voluntary system for product labelling, particularly by simplifying the system for granting eco-labels. It is very important that the Ecolabel should now be more attractive to consumers. We are making it possible to extend the system to other products and we have also succeeded in solving a problem relating to the potential labelling of food products, thanks to which consumers will have the possibility to consider and take into account the impact of products or services on the environment when making purchasing choices and this is very important.
As far as the compromise text applying to EMAS is concerned, it will enable even higher visibility for organisations joining the system voluntarily, thereby increasing its attractiveness. In my opinion it is very important to reduce the administrative burden for large, small and medium-sized companies. There was considerable debate about the costs of this system and I think we have found a sensible compromise at a minimal cost which will still cover the transaction costs for introducing these labels.
In my opinion it is important to emphasise that the revised EMAS system is also open to organisations outside the European Union. This in turn should give the system greater authority by encouraging application on a broader, more global scale.
I firmly believe that the approval of these regulations will be a real benefit for European countries and that it will create new opportunities that are relevant to the current crisis and to resolving the greatest global environmental problem, which is global climate change.
I would like once again to thank the European Parliament, the rapporteurs and MEPs for their productive cooperation on the compromise and I look forward to continuing this debate.
(IT) Mr President, ladies and gentlemen, I believe that this morning's discussion has highlighted up to now the fact that a great deal of work has been done and that there is broad agreement on this topic. The fact that, even after consultation with the Council, EMAS may be concluded with an agreement at first reading and only one trialogue means precisely this. So what can we say and add to what has already been said? EMAS and Ecolabel are certainly instruments that can encourage informed choices by businesses, associations and institutions, on the one hand, and by consumers, on the other. We must, however, improve communication. Many other Members who spoke before me made this point, and I too would reiterate it, because I think this is an essential step.
We have an international ISO system that everyone is aware of. This is borne out by the number of registrations. As the European Union we must make businesses understand why they should choose the European system over the international system. Increasing everyone's environmental awareness by involving just 4 000-5 000 businesses within the European Union, as we have done so far, is not a good outcome. We must improve on it, and improving on it means above all information, information, and more information.
Town councils, for example, are unaware that they could be EMAS certified and set a great example. The notifications have probably been received by the offices but have not yet filtered through into the minds and consciousness of the administrators. EMAS therefore requires more participation. The employees of an EMAS-certified organisation all play a part in improving environmental performance: using less water, using less energy, sorting waste. This should become a goal to be achieved, first and foremost, by those who can set examples to others, and then secondly, by those who believe that they are able to derive benefits for themselves, companies, the community and our consumers, who feel they are offered a better guarantee through the use of this method.
Mr President, can I support my colleague, Linda McAvan, and congratulate the members of the Committee on the Environment for bringing forward this report? As Parliament's rapporteur on corporate social responsibility I wanted to make a contribution to this debate by putting the debate on Ecolabelling and EMAS, in terms of reporting by companies, into the wider context of what we are trying to do on corporate responsibility and accountability, and in particular to address the issue of whether voluntary schemes, as against statutory schemes, are the right way forward and whether we should have Europe-focused schemes or a global approach.
The problem from a corporate responsibility point of view is that a proliferation of voluntary schemes can be more costly and less clear, and can actually lead to competition that is wasteful for businesses, consumers and, indeed, for all stakeholders. There is, of course, a temptation for some companies to use the least onerous and least costly - but also least effective - tool.
The problem of voluntarism may also be that it is just not going to be enough in terms of climate change today. I was struck, when the Climate Change Bill went through the domestic Parliament in my own Member State, the United Kingdom, by how the British employers' federation, the CBI, actually said it wanted binding statutory reporting on climate change by business. Given what we are saying in the European Union about what needs to happen on climate change, the question is whether voluntarism will be enough, even with the changes we are agreeing in this report.
Lastly, the issue of global versus European. There are 4 000 companies in EMAS and 35 000 in ISO 14001. Is this because ISO is less onerous, or is it because our companies work in global - and not just European - markets and want a global approach?
I invite the Commission not simply to promote and apply EMAS, which I want to be successful, but also to look outward to establishing and strengthening global initiatives on carbon emission reporting by companies and other aspects of corporate responsibility, so that we get strong global mechanisms and that we then can apply and promote them on our own continent. Let us try both tracks.
Mr President, European legislation was set to encourage enterprises to improve their products and obtain higher standards of energy efficiency and environmental compliance.
Ecolabelling as a part of the EU action plan on sustainable production, consumption and industrial policy is such a tool. And so is EMAS, the eco-management and audit scheme. It is about striking a balance between regulatory and market-based instruments, with the aim of developing voluntary standards for various products and services or helping to optimise production processes and make more effective use of resources.
Now, the problem is how modern technologies can be used for environmental protection, and how industry or services should be helped in promoting the environmental value of the production. The goal of ecological certificates is to engage synergies with other legal acts that are tackling environmental aspects of the products. EMAS is saving resources: among them, water.
From past experience we know that certificates at various levels were not sufficiently coordinated. Existing voluntary and regulatory instruments were not linked to each other in order to establish synergies. First revision of the EMAS scheme was not encouraging. It was initially expected that EMAS-registered companies would have performed better, since the EMAS environmental requirements are tougher as compared with older and better-known certificates such as ISO 14001. Yet EMAS-registered companies were not performing better, and the system of environmental excellence was weaker as compared with the ISO 14001.
The Commission found reasons for the lack of success - the system is too tough, too expensive and too complex - and has proposed acceptable simplifications.
The rapporteur, Mrs McAvan, added valuable additional modifications. Among them is a line in the definition of EMAS which I saw as particularly important. It would help organisations to proceed more easily from ISO to EMAS standards.
I am confident that our amendments have made the Commission proposal for the regulation better and that we have brought it closer to users. An impartial system of certification will be, we suppose, appreciated also by consumers.
I hope that this will help organisations to choose the most rational systemic approach in order to interconnect different fields of environmental protection.
(IT) Mr President, ladies and gentlemen, first of all I would like to congratulate the rapporteur on the excellent job he has done. I am certain one of thing: this will give additional impetus to the spread of Ecolabel products in Europe. At a time when the environment is the burning issue and the demand for green products is rising, even in non-European countries such as the United States and China, the Ecolabel will be one of the tools that makes European products increasingly competitive on the international market. In fact the Ecolabel is more than just a mark of environmental quality: through ongoing upward adjustment of product environmental excellence requirements, the Ecolabel will become an incentive for continuous improvement and innovation.
This report will allow a greater spread of Ecolabel products, promoting awareness of them without in any way reducing consumer health protection guarantees. To conclude, my country, Italy, is ranked among the leading countries in Europe for the number of licences granted, and a large number of these were taken out by the tourism sector, which can derive benefit from this European environmental quality certification label that is both appreciated and guaranteed by the European public.
(SV) Mr President, EMAS, the voluntary Eco-Management and Audit Scheme, means, in principle, that a company or an organisation carries out an environmental review, examines its own impact on the environment, draws up an environment policy, sets targets and comes up with an action plan. Unfortunately, EMAS has not been much of a success to date, in that only 4 200 organisations have registered with it since its establishment in 1993, which is a poor result compared with the 35 000 organisations within the EU which have achieved certification to ISO 14001. This is why a review of EMAS is justified, quite simply in order to make it more attractive and reduce the amount of red tape for companies and organisations.
During the negotiations between the Council and Parliament, many aspects of EMAS were tightened up. For example, the Commission is now required to draw up a comprehensive reference document for as many sectors as possible, on the basis of a priority programme. The text also clearly states that the EMAS logo may not, under any circumstances, be confused with any other environmental product label. This is a real improvement.
A while ago, my colleague, Jens Holm, asked the Commission whether or not all of the Commission's Directorates-General had registered with EMAS, as Parliament has. One would think that EU institutions would have an obligation to set a good example, but the response was that the Commission does not operate any internal emission targets and that only five of the Commission's Directorates-General have registered with EMAS. In my opinion, that is beyond contemptible and I would like to use this opportunity to put this question to the Commission again: when does the Commission intend to ensure that all of its Directorates-General join EMAS?
(IT) Mr President, ladies and gentlemen, I perfectly understand the rapporteur's good intentions, but I believe that this Ecolabel goes against the major problems that are currently afflicting farming and production, particularly during this time of crisis. First of all, I believe it is essential to protect national production against unfair competition. I am thinking of countries like China, where some goods are actually produced under conditions of slavery; I am thinking of the laogai, the concentration camps where agricultural and manufacturing production takes place; and I am also thinking of certain well-known beverages that are widely consumed around the world despite the fact that we do not know what they contain. In other words, protect production against unfair competition and then take steps to ensure that production meets national needs. We are aware that at present Europe's output of grain and other agricultural products is low, and, in general, particularly at this time of crisis. I am concerned that this may lead to increasing costs for our producers, yet have no impact on the great problem that lies at the heart of the crisis and indeed of the European national economy: unfair competition.
Mr President, I would like at the outset to congratulate both rapporteurs, Ms McAvan and Mr Tatarella, on the EMAS and Ecolabel reports respectively. These deal with very important areas of eco-management and ecolabelling, the whole area of reduction of waste, reduction of water use and hopefully the reduction of food waste.
If I can be allowed to make particular mention of something which irritates me greatly: in the EU 30% of all food is actually wasted. So-called 'best-before dates' are often far too conservative, resulting in wanton waste through the discarding of otherwise perfectly edible products. This is part of labelling; let us sort it out and see where we are going on that.
I also have increased reservations that, in our rush to better inform consumers' choice, we may in fact have the opposite effect from that intended by the Health Claims Directive, GM labelling, food information to consumers - that issue is yet to be resolved. And then there is the whole story surrounding ecolabelling. With everyone rushing for front-of-pack status - but even for the back - how will all this information, all worthy in its own right, be put on a product label in legible font and end up actually helping to inform the choice of Joe and Mary Citizen? I have my concerns.
If I may put on my hat as Vice-Chair of the Committee on Fisheries for the moment, I should like to put on the record what appear to be two parallel processes for the ecolabelling of fishery products. In 2005 the Commission adopted a communication to launch the debate on a Community approach regarding the ecolabelling programmes for fishery products. Following this, in 2006 the European Parliament adopted my colleague Carmen Fraga Estévez's report, which urged the Commission to present a proposal for a Community ecolabelling system for fishing products. In 2008 the Maritime Affairs and Fisheries DG announced a proposal for a regulation for a Community ecolabel for fishery products, the adoption of which was foreseen for March 2009. This proposal is still in the pipeline though I now believe we are promised it before the end of the year.
In the mean time, the Environment DG sent the European Parliament a horizontal proposal on the Community Ecolabel scheme covering all products including fishing and aquaculture products, as well as processed agricultural products. Despite the written protests of the chairs of both the Committee on Fisheries and the Committee on Agriculture and Rural Development, these committees were not involved.
But I am pleased to acknowledge on the record today that only recently the Council, Parliament and the Commission have agreed on a declaration on the way forward, which states that, independently of the adoption of the Ecolabel Regulation, the Commission confirms it intends to propose a regulation on ecolabelling of fishery products before the end of the year. It continues that the study foreseen in Article 6(5)(a) of the Ecolabel regulation, dealing with additional aspects such as processing, pre-packaging, packaging and transport, which will examine the feasibility of the extension of the scope of the Ecolabel Regulation to food, including products of fishing and aquaculture, will not influence or pre-judge the adoption of this regulation. This declaration also clarifies that the Ecolabel will be complementary to the Specific Fishery Products Regulation.
(RO) Reducing energy consumption and efficient resources management are nowadays fundamental principles for a large number of socio-economic actors. In fact, since the introduction of the Community eco-management and audit scheme in 1993, roughly 4 200 organisations have been registered in this programme. I feel that it is necessary to consolidate this scheme by expanding the number of organisations which apply it and to recognise it as a benchmark eco-management scheme.
Romania's Parliament Palace consumes as much power as a town with 20 000 inhabitants. I have already suggested to the institution's management to join this scheme as soon as possible. The particular attention focused on small organisations, such as SMEs and local authorities, is, in my view, an important step towards expanding environmental performance on the largest possible scale.
I would encourage the Commission and Member States to make efforts to promote EMAS, especially by awarding incentives in return for participation. As regards the monitoring of progress made by EMAS, this will lead to acceptance of the scheme and the creation of conditions for positive development in this area.
I think that the rapporteur's suggestion to introduce a user manual is welcome at a time when the language and requirements stipulated will become more accessible via this document. At the moment, an annual reporting cycle is used, which I find to be adequate and I do not see why there would be any need to introduce a new three-year cycle, which would end up being confusing. Although EMAS must still prove its viability and efficiency, I support the continuation of its use for as long as is necessary, with the main aim of preserving the integrity of the environment. Thank you.
(DE) Madam President, ladies and gentlemen, I fundamentally welcome the European Ecolabel. It is right that we should make a new attempt to spread the Community Ecolabel further. I also think it is right that we will be retaining the voluntary nature of the scheme in future.
In future, the label scheme will only be implemented where clear criteria and yardsticks apply, which must be met before the Ecolabel may be used. In this regard, I call on the Commission to draw up sensible, clear and comprehensible criteria. The idea of attracting people to the scheme must be at the heart of this. It would be a great shame if the establishment of the Ecolabel were to fail due to bureaucratic obstacles.
It will be the consumer, at the end of the day, who decides whether the Ecolabel succeeds or fails, as it is with consumers that the scheme must find acceptance. Attached as I am to the Blue Angel ecolabel that we have in Germany, it must not be a question of personal preference, at the end of the day, but rather it comes down to conveying to consumers at a single glance what specific qualities a product has. There will only be added value for consumers if the Member States do not use their own symbols and there is ultimately a uniform symbol at the European level. A jumble of symbols alienates consumers rather than informing them. One symbol, one conclusion - that is what we should all be working towards together.
(HU) The voluntary Ecolabel scheme is of crucial importance, since it is intended to foster the spread throughout Europe of environmentally friendly products both in terms of production and of consumption. I would like to draw attention to the importance of reforming the Ecolabel scheme and to the need to simplify the system by reducing the administrative burdens involved in using the label and extending the range of the product categories participating in the scheme. It is my view, however, that all this will not in itself guarantee the success of the reform.
If as a result of these arrangements, products bearing the flower label fall within a higher price category, as is the case with organic products, then attempts to foster consumption of these products will fail.
I believe that we must prevent the added value of using the Ecolabel at a European level leading to higher prices for these products. In the long term, ensuring and promoting wider distribution of these products will only be possible if accompanied by price-limiting measures and tax or other advantages.
Beyond keeping prices stable, we must not forget about the need for wide-ranging information to consumers and producers, and therefore EU institutions and the Member State governments must provide information about the advantages guaranteed by the label and about the inventory of products participating in the scheme. In order for consumers to change their purchasing habits, wide-ranging, promotional and information campaigns are essential.
I would also like to highlight the importance of drawing up a detailed work programme for attaining the new objectives, which should ensure that all interested parties have the opportunity to participate in its elaboration. As a result of the constantly changing environment of service provision, these objectives must be reviewed on an annual basis.
We need to understand that regardless of our nationality or national commitments, we all share the task of protecting our environment, thereby creating opportunities for disseminating those objectives and values which the European Union claims as its own, and which I am convinced are the essential prerequisites of a full human life. This obligation on our part also means that we must have the opportunity to choose from among various products in the same price category those that have been produced by an environmentally friendly process.
I thank the rapporteur for his cooperation with regard to my proposed amendments. I thank him for preparing the report, and I thank you for listening to me.
(LT) I would like to congratulate the rapporteurs for their splendid work. I think that fellow Members Linda McAvan and Salvatore Tatarella have drafted reports which will help the European Union to remain one of the world's most environmentally-friendly regions. People sometimes joke, as well as say in all seriousness, that strict and clear standards are the EU's most important export. Having adapted to higher European requirements, companies from various continents often follow them in other world markets.
At present national ecolabels are more widespread and better known than EU ecolabels. Therefore, I agree with the rapporteur that more effort is needed to make this label more recognisable to all consumers in Europe and beyond. Here more initiative should be shown by European Union institutions, national governments and individual companies. With the deeper integration of the markets of EU countries, the creation of a European label and harmonisation of requirements is an unavoidable process, beneficial to all market participants.
The renewal of the Eco-Management and Audit Scheme (EMAS) is also welcome. For the time being its popularity lags behind the international ISO 14001 Standard. I agree with the opinion that once the EMAS and ISO requirements have been harmonised, it would be possible to attract more organisations and they would become standards, which complement each other rather than compete with each other.
I am certain that in future more attention will be paid to the protection of the environment and the restriction of limitless consumption. In my opinion, both reports contribute to movement in this direction.
(NL) Madam President, I am indebted to Mrs McAvan and Mr Tatarella for their excellent work in the field of ecolabels and the eco-management and audit scheme (EMAS). The environmentally-aware consumer can choose between different ecolabels, many of which relate to organic products. The European Ecolabel relates to all products and is a very valuable addition.
The European Ecolabel, however, has been languishing away for many years. I only recognise the little flower with the circle of stars around it from a brand of toilet paper. I therefore welcome the new rules to improve the Ecolabel and to make it better known. The Member States have to ensure that the Ecolabel gains recognition among the public at large.
The European Ecolabel needs clear criteria and could put an end to the proliferation of all kinds of well-meaning hallmarks. A widely supported and instantly recognisable ecolabel could be an incentive for producers to improve their products, to cut back on material and energy and to recycle far more. This requires unambiguous criteria, of course. Producers will need to meet new and strict criteria, justly so, in order to qualify for the ecolabel. The criteria will be based on a scientific analysis of the entire life cycle of products, which is excellent. Eventually, only the top 10% to 20% of products per category can be awarded the Ecolabel.
The rapporteur and the shadow rapporteurs also propose investigating whether foodstuffs and beverages could fall within the Ecolabel's scope. It strikes me that time is of the essence, not only in the fishing industry, but also in a number of other sectors. After all, food and the food industry are a considerable burden on the environment, and the Ecolabel could in any event bring a solution on this score.
I also agree with what Mrs McAvan and Mr Wijkman said at the beginning of this debate: it is important, particularly now, to build in incentives for environmentally-friendly production for energy-efficient use, and this legislation will play its part in that.
(ES) Madam President, supporting sustainable production is advantageous in that it benefits both the competitiveness of businesses and consumer interests in terms of quality of life and individual commitment to the environment.
In this respect, the Ecolabel is a good tool and we should therefore be pleased with the strengthening measures that we are debating here today. The Ecolabel still only applies to a very limited number of products; it is still little known to consumers and yet, despite this, it is often copied without any genuine authorisation. I therefore believe that the revision we are carrying out in the European institutions will help to keep these problems in check.
We should be aware of another basic fact: the Ecolabel should not reflect standard practice within sustainable production; the Ecolabel should reflect excellence within sustainable production, which should become increasingly prevalent. The challenge we are facing is to make our economy a green economy; the Ecolabel, therefore, should be the highest expression of this rolling-out of good practices relating to respect for the environment.
This week, at the Committee on the Internal Market and Consumer Protection, we had an initial exchange of views regarding the report concerning names of textile products and related labelling, for which I am the rapporteur. In my view, the textiles sector is a good example of the fact that we should not only make approval procedures for new products - in this case, new fibres - more flexible, but also endeavour to strengthen the Ecolabel, together with wider-reaching measures, so that the sector as a whole moves towards sustainability. Only in this way will we be able to compete with other markets that produce with less discrimination, and only in this way will we be able to satisfy consumer demands which, fortunately, are increasingly rigorous.
(PL) Madam President, the current need of EU legislation is for it to be simplified so that the law is clear and comprehensible to every citizen. Ecolabelling means information for consumers about environmental issues, including information about the product, which facilitates the decision about whether to purchase it or not. Introducing the system will contribute to an improvement in the state of the environment and will counteract climate changes. It will also contribute to a reduction in water consumption.
Environmental product labels should contain information about quantities and other matters and should be clear and legible. Greater consumption of organic and natural food and of regional products will contribute to an improvement in the state of health of our society.
(DE) Madam President, as I have a group of visitors from Styria up in the visitors' gallery today, I will attempt to begin in the Austrian variety of the German language.
If it is in it, it must say so, and what it says must be correct. That is something that is important for all of us, and not just in this debate. We should demonstrate that Europe exerts itself on specific concerns and delivers exceptionally well on them. We should also ensure that we do not have a myriad of labels on every product and it is time - and not only now, right before the European elections - to show the people at home and out and about that the European Union does work on worthwhile things that affect the citizens themselves and that very many of the nonsensical things that you can hear and read on a daily basis are not true.
Thank you, Mr Rack. Your visitors will know that they are well represented.
(RO) Information about product ecolabelling must be easy to understand, while the Ecolabel itself must be positioned so that it stands out clearly and defines the product in question. Ecolabelling information must refer to products' energy performance, must be easy to understand, and should be based on scientific proof.
The Commission and Member States must ensure that the necessary funds are earmarked for Ecolabel awareness and promotion campaigns. I call on the European Commission to create an official European Union webpage, which includes all the information and practical aspects concerning ecolabelling in the European Union.
However, there is a great deal of bureaucracy involved in the process for reviewing Ecolabel criteria for different products in 18 months. If we want this scheme to be effective it must not be accompanied by an increase in red tape. However, I believe that a Community working plan is needed for a minimum period of three years to set joint objectives and draw up a non-exhaustive list of product groups which will be considered as a priority.
When establishing the Ecolabel criteria, we must avoid introducing measures the implementation of which may impose disproportionate administrative and economic provisions on SMEs. Thank you.
I would like to thank you for an exceptionally positive and interesting debate on this topic. In my opinion consumption is the fundamental characteristic of the consumer society. I had the opportunity to experience a society that lived under totalitarianism for 40 years and that had a lack of goods and an enormous consumer potential. We have gone through a development process and I think that the experience is of interest in relation to the further expansion of Europe and the modernisation of developing countries. We have gone through a period of enormous desire for consumption. In spite of this, it seems that when choice suddenly appears in the form of a wide range of goods and products, then there is an increase in the proportion of people in society who care about food quality, product quality, water quality and air quality. It is very important for Europe to succeed in providing these consumers with information about what impact the consumption of a given product will have on the environment, health, the climate and sustainable development in other regions, including regions outside the EU.
For this reason I firmly believe that if the European Parliament approves these two regulations it will greatly benefit EU citizens because they will have the possibility to exercise much greater choice. I also believe that people will soon manage to categorise the products and foods that attracted so much discussion in the debate and in my opinion this will enable EU citizens to contribute actively towards protecting the environment through their consumer choices. We are thereby giving citizens an opportunity to feel better and to have a greater sense that they themselves, every one of them, are actively participating in protecting the environment. Once again, it is my pleasure to thank everyone - the rapporteurs, the Council, Parliament and the Commission - for this proposal, for the excellent cooperation with the Czech Presidency and for the fact that we have managed, I believe, to bring this document to a successful conclusion at the first reading.
Member of the Commission. - (EL) Mr President, I should like to start by thanking all the speakers in today's debate for their very constructive and positive speeches.
On the basis of the text agreed for the ΕΜΑS, organisations and companies, especially small and medium-sized enterprises throughout the world, will have access to a simple and effective eco-management system.
With this revised ΕΜΑS, participating companies will have a net benefit, given that they will be able to use their environmental reports to promote their environmental performance to consumers, to the public and to other companies and inspectors and auditors.
Thanks to the amendments proposed by Parliament, the text of the regulation on the Ecolabel has been improved still further from an environmental point of view and is now more accessible to companies. Parliament's amendments also played an extremely important role in guaranteeing the credibility of the label among consumers and environmental organisations.
The revised Ecolabel will be more flexible and will allow criteria for the inclusion of even more goods and services to be laid down at a later stage, especially in categories of goods with an important environmental impact and, therefore, huge room for improvement.
Approval of this text at first reading will increase the number of Ecolabel products, giving consumers far greater choice when shopping. Our objective is, of course, for there to be broad recognition of and to safeguard the validity and reliability of the European label scheme at international level.
In the meantime, however, this Ecolabel first needs to be recognised by consumers and companies throughout the European Union.
That is why I want to emphasise that Mr Wijkman was quite right to remark that we need to strengthen commercial support, the marketing of the Ecolabel still further. That is precisely why the Commission has earmarked resources and means, more than at any other time, to strengthen the marketing of the Ecolabel.
We also fully endorse the view expressed by Mr Howitt about the prospects of the ΕΜΑS at international level. To be specific, international ISO standards have already been included and incorporated into the ΕΜΑS. The ΕΜΑS will now be open to applications by international companies outside the European Union.
We want to limit bureaucracy and ensure that the various texts which refer to the relevant criteria will be simple and convenient and that the Ecolabel will be as harmonised as possible with other international and national labels.
The text of our proposal provides this facility, in that it contains a reference to the drafting of special explanatory documents and the adoption of special rules to promote harmonisation with national labels.
I shall be filing three statements by the Commission with Parliament's secretariat for inclusion in the minutes of today's sitting:
the first concerns the way in which misleading claims for fish products are dealt with. The Commission intends to propose a regulation which will prohibit labelling with misleading claims which are incompatible with sustainable fisheries;
the second statement relates to the Commission's intention to ensure that the revised Ecolabel regulation does not infringe regulations relating to chemical products, such as the REACH regulation;
the third statement concerns the Commission's plan to re-examine the level of duty on Ecolabel products.
To close, I would like to say that both the ΕΜΑS and the Ecolabel are exceptional initiatives. To date the potential of neither the one nor the other has been fully exploited and I agree with Mrs Svensson that it should be applied as it is being applied now, not only in the five Directorates General and committees, but also in the other Directorates General and that is what we are doing with the decision which we are preparing. The European Parliament has decided to apply the ΕΜΑS and we expect the same of the Council.
Today's proposed review will allow the ΕΜΑS and the Ecolabel to develop into reference points for sound environmental management and best environmental performances by products.
I should therefore like to stress once again the importance of reaching agreement at first reading. Numerous useful changes have been made to the texts and the results are very balanced. I therefore call on you to support this text in its entirety without further change.
Before I close, I should like once again to thank the rapporteurs for their extremely useful contribution. I truly believe that, with their hard work and with the cooperation of the Czech Presidency, we are in a position to agree at first reading, which is very important.
Commission's statements
1) In relation to the Ecolabel Regulation's relationship to upcoming fisheries legislation
Independently of the adoption of the Ecolabel Regulation, the Commission confirms that it intends to propose a Regulation on ecolabelling of fishery products before the end of this year to be mainly based on criteria for sustainable fishing.
The study foreseen in article 6(5)a of the Ecolabel regulation dealing with additional aspects such as processing, pre-packaging, packaging and transport, which will examine the feasibility of the extension of the scope of the Ecolabel Regulation to food, including the products of fishing and aquaculture, will not influence or prejudge the adoption of this Regulation.
2) In relation to coherence with chemicals legislation
The Commission will ensure that the implementation of the Ecolabel Regulation will be coherent with the other relevant Community legislation addressing substances, preparations and mixtures.
3) In relation to fees review
The Commission confirms it intends to review the level of fees for the Ecolabel within 18 months of entry into force of the Regulation, taking into account the cost incurred by Member States in administering the scheme, and propose a revision of the fee levels as appropriate.
rapporteur. - (IT) Mr President, Minister, Commissioner, ladies and gentlemen, I also welcome the opportunity to thank all those who took part in the debate, which revealed broad agreement over the work carried out in the Committee on the Environment, Public Health and Food Safety. The debate also offered more insights, additional stimuli and further suggestions that I hope will be valuable to the Commission and Member States as they fulfil their duties.
By carrying out this debate and taking the vote today, Parliament has practically fulfilled its commitment on these two important matters. Now it is the turn of the Commission to have its say: I was delighted to hear the three statements made on the record by the Commissioner. We expect the Commission to perform its study on food very specifically so that any possibility of misunderstandings between this label and organic products can be ruled out. We look forward to the regulation on fish products - and the Committee on Fisheries awaits it with particular eagerness. I thank the Committee on Fisheries for helping us through this very difficult time.
I call the Commission's attention to the exemptions for toxic products: proceed with great care and great caution. As far as the promotional campaign is concerned, we hope that the Commission's campaigns are effective and targeted in order to reach the general public and particularly young people. We hope that the firm deadlines we tried to establish will be respected and that the reduction in animal testing will also be respected. I am left with just one small concern and regret: perhaps we could have done more about contracts. That is a job for next time.
rapporteur. - Madam President, I just want to pick up on what Avril Doyle spoke about when she said we have a plethora of initiatives and labels which are ethical and sustainability labels, to say that I think the Commission needs to look at this to make sure that people are not being misled. The Commissioner just spoke about the fisheries labelling and making sure people know what they are buying. With a different hat I have been involved in fair trade and protecting the fair trade label, and what we have seen in recent years is alternative labels being developed. Some are OK, but some are attempting to look as if they are ethical labelling, look as if they are fair trade, but they are attempting to be fair trade on the cheap, without having the independent verification which you need to have a proper labelling system. So I hope that the Commission will make sure that all these systems of labelling and ethical labelling do continue to have some integrity and are not undermined to simply become marketing tools of organisations who want to make the public think they are being green and ethical when in fact they are nothing but fig leaves.
So I hope that can be looked at by the Commission, and it does need a cross-departmental look from the Commission. Every time I talk about this I get told, 'Oh it's not us, it's the other department', and each one seems to offload the burden onto the other.
Finally, just to thank everybody again for their contributions. I look forward to the vote, which I hope will be a very simple, straightforward one.
The debate is closed.
The vote will take place at 11.00 today.
Written statements (Rule 142)
I give my full support to Mrs Vălean's report on the application of Directive 2004/38/EC, all the more so as the recent events which have occurred in some Member States have highlighted the blatant violation of one of the four fundamental freedoms, namely, the right of citizens to freely move around and settle on the territory of Member States.
Furthermore, the ineffective transposition or even no transposition at all of this directive into Member States' national legislations has resulted in a number of abuses involving administrative formalities and the restrictive interpretation of the legislative provisions on the idea of 'residing without authorisation', culminating in the unfair detention and expulsion of European citizens. However, the solution is not to close borders, but to look instead for concrete measures to facilitate citizens' integration into the diversity of European societies.
I believe that the report being discussed will make a significant contribution to the monitoring of the transposition of the regulations stipulated by this directive if Member States and the Commission can successfully cooperate in this respect.
At present, it is every European citizen's wish to live in a European Union where fundamental values, such as the free movement of persons, are respected. However, we must not forget that to attain this goal, we all need to make our own contribution.
Ecolabelling is a voluntary measure intended to promote at European level the distribution of products with a high level of efficiency and a low environmental impact throughout their entire life cycle.
The experience which has been acquired as a result of this certification scheme's implementation for almost 10 years, covering 26 categories of products, 622 licences and more than 3 000 products and services (detergents, paper, clothing, footwear, textiles, tourism and camping products), suggests the need for more robust intervention to deal with certain key aspects of the scheme.
Given that many economic agents are unhappy with the lengthy duration of the procedure for approving the criteria and the speed with which they become obsolete once they have been approved, amendments have been introduced to the way in which they are approved (a maximum period of 180 days between completing the evaluation and approval, with a simplified, abridged review procedure for non-essential changes to the criteria), along with a new system for awarding labels.
Maintaining the Ecolabel certification scheme's credibility requires:
the application of the general principle of protecting the health of consumers and the environment, even in the case of labelled products
promotional activities: improving the way in which consumers are informed, initiating awareness campaigns in order to maintain confidence in ecolabelling, using European funds
special attention to be focused on SMEs.
I support the report and congratulate the rapporteur.
I would like to point out that the Community's Ecolabel will establish a common basis for its use, but it should not be allowed to prevent other kinds of labelling. I think it is important that we should be able to attach a label to a product showing it has been produced in the country in which it is being sold, and I disapprove of the Commission's position in banning that in Community-financed campaigns. Notification of the country of origin in local food production, for example, is the best sort of Ecolabel.
(The sitting was suspended at 10.35 and resumed at 11.00.)